Citation Nr: 1536707	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Air Force from September 1964 to July 1968, to include temporary duty in the Republic of Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In October 2012, the Board remanded the claim for evidentiary development.  Unfortunately, the mandates of that remand have not been completed in their entirety, and an additional remand in necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case has, as noted in the introductory section, been before the Board on a previous occasion.  In October 2012, the Veteran's in-service psychiatric complaints were noted as well as his numerous assessments for PTSD by VA in the clinical records.  The Board reopened a claim for entitlement to service connection for that disorder, and, appropriately, broadened the claim as one of entitlement to service connection for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It was specifically ordered that the Veteran be afforded a VA examination that considered the presence of any and all psychiatric pathology, and that an opinion be rendered as to if such disability or disabilities had causal origins in active military service.  

The Veteran served in the United States Air Force during the Vietnam War, and performed duties as an aircraft mechanic for cargo planes.  Specifically, he had service in several locations in Japan and at Dover Air Force Base (AFB), Delaware.  Enlisted Performance Reports (EPRs) are of record, and show that the Veteran, in the performance of his duties, was outstanding as a mechanic and had been selected to participate in many "TDY missions" as due to his competence.  These missions originated from his permanent station in Japan, and the DD Form 214 includes documentation of award of the Vietnam Service Medal (VSM).  The VSM, historically, was awarded to personnel who served on the ground, in the contiguous waters, or in the airspace above the Republic of Vietnam, Cambodia, or Thailand in support of operations in Vietnam.  The Veteran has asserted that he went TDY to Vietnam for several months and that in that capacity, he stayed on the ground in Vietnam and flew several missions in cargo aircraft above Vietnamese airspace.  

The service records indicate that travel and duty in Vietnam, as the Veteran has alleged, occurred as he has reported.  Indeed, the Veteran's base of operations while serving with Pacific Air Forces (PACAF) was in Japan, and service in that country alone would not qualify the Veteran for award of the VSM.  It is not indicated that he went to Thailand (or Laos or Cambodia), and given the nature of working with cargo aircraft, which engage in a high operations tempo in and out of the theatre.  It is reasonable to assume that aircraft from Japan were tasked to support operations in Vietnam.  That the Veteran was a strong Airman who was selected for these high priority "TDY missions," as noted in the personnel records, also lends credence to the fact that a VSM was awarded as due to the Veteran being physically in and above Vietnam for a period of time.  As this is the case, Vietnamese service is conceded.  

In addition, it is noted that the Veteran served with cargo aircraft at Dover AFB, Delaware, and he contends that he very much disliked and was saddened by this duty as he was exposed to the return of fallen servicemen from overseas.  Dover AFB was at the time of the Veteran's service, and continues to be to this day, the headquarters of the mortuary services for the Armed Forces.  That the Veteran served in proximity to cargo aircraft bringing repatriated remains of fallen servicemen to the United States is also clearly not outside of the realm of possibility.  

The Board had specifically ordered that a VA examination occur, and while an examination was afforded in July 2013, the content of the report of examination is not adequate to resolve the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the examiner concluded, without explanation, that the Veteran's claimed stressors did not meet the requirement for establishing a diagnosis of PTSD.  With respect to other disabilities, it was only noted that the Veteran had a hospitalization in the 1980s for depression as due to the death of a relative.  There are numerous VA clinical records which show psychiatric issues, with one as early as 1977 documenting problems with nervousness and anxiety.  The 2013 VA examiner even expressly assessed the Veteran as experiencing anxiety, but made no mention as to etiology of such symptoms and/or disorder.  

A private medical record, dated in June 2008, noted that the Veteran had depression dating to the time of military service.  There was no rationale associated with this or clarification as to if the Veteran had symptoms of depression or, alternatively, had an acquired psychiatric disability manifesting with depressive features.  VA clinical records contemporaneous to the private record show that the Veteran had been diagnosed with Major Depressive Disorder and PTSD; however, there is indication that these pathologies were attributable to non-service factors such as the death of his spouse by suicide.  The Veteran also has a substantial history of substance abuse, which cannot, in itself, be subject to service connection (i.e. such drug abuse can only be considered by VA if part and parcel of another acquired psychiatric disability).

At any rate, the VA examiner did not note the June 2008 report of depression since service, and he specifically did not mention noted behavioral problems in the service personnel records.  By all accounts, the Veteran's service personnel records show that he was highly competent as an aircraft mechanic; however, he did have behavioral problems which got him into legal trouble under the Uniform Code of Military Justice (UCMJ).  Specifically, there were a few episodes of the Veteran not reporting to work without a valid excuse, and while stationed in Japan, he broke regulations by having an unauthorized civilian female in the barracks with him.  He was demoted in rank on one occasion to Airman Basic; however, he was able to regain several stripes prior to his honorable discharge from service.  It is also noted that upon separation from active duty in July 1968, the Veteran had an assessment of "mild depression" symptoms on account of job difficulties and a denial of life insurance in 1967.  The Veteran had reported symptoms of feeling depression and excessive worry to the Air Force physician.  The 2013 VA examiner did not consider these reports, which had specifically been identified by the Board in its earlier remand, when issuing the most recent report of examination.  

As the 2013 examination was conclusory and did not consider all favorable medical evidence to the Veteran's claim, it is, as noted, not adequate to resolve the claim.  When VA undertakes a duty to afford a VA examination, it must ensure that such examination is adequate and that all conclusions offered in concert with the assessment are supported by appropriate rationales.  As this did not occur in this case, the mandates of the Board's October 2012 remand order were not complied with in their entirety.  Veterans, as a matter of law, are entitled to substantial compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As this did not occur, a remedial examination, with a new examiner, addressing the nature and etiology of any currently present psychiatric disability, is to be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA psychiatric examination with an examiner other than the one who conducted the July 2013 assessment.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that any currently present acquired psychiatric disability, to include PTSD, depression/major depressive disorder, and/or anxiety disorder, was caused by active service, to include confirmed temporary duty in the Republic of Vietnam in an area where the threat of hostile enemy activity was present, and at Dover AFB where fallen servicemen were returned to the United States.  The examiner should specifically note documented behavioral problems in service, symptoms of acute depression occurring in 1967, and reports of nervousness and anxiety several years after discharge.  He/she should note the assessments of PTSD and depressive disorder in the VA clinical records and in the June 2008 private report (which made a non-rationalized notation of depressive symptoms dating to service).  That the Veteran had other, non-service factors potentially contributing to previous assessments of PTSD and/or depression is not disputed; however, should any part of a current psychiatric disability picture be related to military service, such an opinion should be forwarded.  

All conclusions associated with the narrative portion of the VA examination report must be accompanied by an appropriate rationale.  Failing to address the entirety of the Board's remand order, or the provision of conclusory opinions without rationale, will necessitate another remand for remedial compliance with the Board's directives and will yet again delay adjudication of the claim.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim on a de novo basis.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




